Citation Nr: 1741396	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-31 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for an anxiety disorder prior to September 9, 2015, and to a rating in excess of 70 percent thereafter.  

2.  Entitlement to an initial compensable disability evaluation for asbestosis.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 9, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active service with the United States Navy from April 1954 to October 1961.  

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2007 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio denying entitlement to the benefits currently on appeal.  The appeal was remanded to the RO in an August 2010 Board decision and has now been returned to the Board for further adjudication.  Although additional issues of entitlement to service connection for hearing loss, sinusitis, and headaches were also remanded in August 2010, entitlement to service connection was granted in a subsequent rating decision; therefore, those matters are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Subsequent to the Board's previous remand decision, the RO increased the Veteran's anxiety disorder rating from 30 percent to 70 percent effective September 9, 2015.  Thus, the Board has re-characterized the issue on appeal to reflect this partial grant of benefits.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of entitlement to a TDIU prior to September 9, 2015 as part of this appeal, a review of the record reveals that the Veteran filed an application for TDIU in July 2010.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU prior to September 9, 2015 for all of his service-connected disabilities as part of his claim for an increased rating for his service-connected anxiety disorder.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Finally, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  Because the VLJ who presided over the hearing is no longer employed at the Board, the Veteran was offered another hearing before a VLJ in a May 2017 hearing clarification letter.  To date, the Veteran has not responded to this letter.  As such, the Board presumes the Veteran does not desire a second Board hearing and will proceed to adjudicate the merits of his appeal.

The issues of entitlement to an initial compensable rating for asbestosis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the appeal period prior to September 9, 2015, the Veteran's anxiety disorder has been manifested by symptoms which most closely equate occupational and social impairment with reduced reliability and productivity.

2.  From September 9, 2015 onwards, the Veteran's anxiety has been manifested by symptoms which most closely equate occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to September 9, 2015, the criteria for a rating of 50 percent, but not higher, for the Veteran's service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9400 (2016).

2.  From September 9, 2015 onwards, the criteria for a rating in excess of 70 percent for the Veteran's service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for PTSD

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

As stated above, prior to September 9, 2015, the Veteran's anxiety disorder was evaluated at 30 percent disabling, and is currently evaluated as 70 percent disabling for part of the appeal period pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  First, a 30 percent evaluation requires occupational and social impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-although generally functioning satisfactorily-with routine behavior, self-care, and maintaining normal conversation, due to such symptoms as: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur either weekly or less often; (5) chronic sleep impairment; and (6) mild memory loss manifested by forgetting details such as names, directions, and recent events. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Second, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.  

Third, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  A 100 percent rating is warranted when there is evidence of "total occupational and social impairment due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  

The above listed symptoms associated with the 30, 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

The Board notes that the current version of 38 C.F.R. § 4.125 (2016), utilizes the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) to diagnose and assess mental health disorders.  However, previously, including at the time the Veteran's claim was filed and VA examinations procured, VA utilized the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  Accordingly, diagnoses made in VA examinations and VA mental health treatment records often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score consistent with the DSM-IV.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). An examiner's classification of the level of psychiatric impairment through assignment of a GAF score or otherwise, must be considered, but is not in and of itself determinative of the rating level to be assigned to the mental health disorder at issue. VAOPGCPREC 10-95.  Therefore, the extent that the Veteran has been assigned a GAF, the Board will consider this evidence.

Below the Board will separately apply the foregoing regulatory framework to the appeal period prior to September 9, 2015 and the portion of the appeal period subsequent to September 9, 2015.

A. Prior to September 9, 2015

A July 2004 VA treatment record indicates that the Veteran reported "black outs" and anxiety episodes.  Alprazolam was prescribed to alleviate anxiety in April 2005.  A January 2006 VA treatment record notes that the Veteran had anxiety attacks in the past, and takes medications to cope with this.

A VA examination was conducted in December 2006.  The examiner confirmed the Veteran's diagnosis of anxiety, not otherwise specified (NOS), and also noted possible personality disorder (NOS) by history v. learning/developmental problems.  At this time, the Veteran reported ongoing issues with temperament, explaining that he has problems with frustration tolerance and frequently becomes overwhelmed, which in turn makes it difficult for him to manage his temper.  He stated that this has impacted his relationships in the past.  The Veteran also stated that when he feels too much pressure, he will walk away from people and situations, but is quick to regain control and get over it.  He also reported sleep disturbances, and described distressing dreams, but indicated that they are not associated with any real or past events.  The Veteran stated that he has difficulty staying asleep and that on average he gets four or five hours of sleep each night.  The Veteran indicated that he excessively worries, especially about financial issues, with increased worrying over the preceding year due to the Veteran co-signing a car loan for his son, who had since failed to make payments, causing the Veteran significant distress.  He also reported experiencing chronic discomfort in social settings.  The Veteran reported that psychotropic medication had led to an improvement in symptoms such as temperament and depressed mood; however, he reported that he is still chronically overwhelmed by daily events or activities.

The Veteran reported educational attainment until the 10th grade, and that he was held back two grades due to learning problems.  He stated that he was able to learn how to read but that he had always had difficulty with memory retention.  He had worked as a boiler technician during his military years and then worked in various types of physical labor jobs at a waste water treatment plant at a Navy yard.  He also dug ditches.  The Veteran reported that he retired in 1989, but that during employment he had taken two or three days off per year due to stress.  As for social functioning, the examiner noted that the Veteran was married once for 38 years and that his wife passed away in 1998.  The Veteran reported that he has three grown children and that he has good relationships with them.  The Veteran reported residing with his son, and that he had just recently broken up with a girlfriend of four years, due to her belief that he had been unfaithful, which he denied.  He also stated that he had many friends and reported no problems with social functioning.  The Veteran denied any history of violence or suicide attempts.  The Veteran described his overall functioning as "real good."

The examiner observed that the Veteran arrived on time for his scheduled evaluation and that he was alert and oriented to self, situation, and time.  The Veteran was casually dressed and his grooming was satisfactory.  The examiner indicated that the Veteran was pleasant and cooperative, but that he was not a good historian.  The examiner noted that the Veteran maintained good eye contact, his speech was normal in rate, tone, and volume, and that his mood was cheerful with a congruent, mildly anxious affect.  It was noted that the Veteran's thought processes were goal-directed but his insight was limited.  He denied suicidal or homicidal ideation.  The Veteran reported that his asbestosis limited his activities somewhat.  With regard to excessive worry, the examiner observed that the Veteran endorsed restlessness, being easily fatigued, difficulty concentrating, irritability, muscle tension, and sleep disturbance.  The Veteran reported frequent muscle tension and stated that he was more likely to experience this in social settings, particularly if he feels challenged by others.

The examiner observed that it did not appear that the Veteran's symptoms were causing him persistent, significant distress.  The examiner further noted that since the Veteran had reported improvement of symptoms since beginning anti-depressants and denied problems with social functioning, it was not possible to determine whether there had been a worsening of symptoms since his last evaluation, despite that the Veteran's anxiety symptoms had worsened per the Veteran's own report.  The examiner described the overall severity of the Veteran's symptoms as mild, and that the Veteran has developmental limitation that result in reduced frustration tolerance and compromised adaptive coping.  The examiner did not address overlap between the Veteran's possible learning and developmental issues from his psychiatric limitations.  The examiner assigned the Veteran a GAF of 65.

A July 2007 VA treatment record notes that the Veteran had started Celexa and reported that although he still feels nervous at times, he is mostly doing much better.  He denied suicidal or homicidal ideation.  In March 2008, the Veteran reported that he was doing well on his current medications.  His judgment and insight were noted to be intact.  

A psychological evaluation was completed by a private clinical psychologist in April 2008.  This private psychologist diagnosed the Veteran with major depressive disorder and anxiety disorder.  It was noted that the Veteran arrived at his interview accompanied by a female companion, and was neatly groomed.  It was noted that the Veteran was easily distracted during conversation, was excessively verbal, and appeared to have difficulty listening to sufficiently follow instructions.  He also indicated that he did not want to complete the assessments that were administered.  The private psychologist noted that the Veteran's train of thought was sufficiently coherent, but was unfocused and that he interrupted often.  The Veteran described his mood as "good" but remarked that his mood "blows up" under pressure.  The examiner noted that the Veteran endorsed thoughts and anxiety symptoms such as "sometimes I am so nervous I can't think," "even unimportant things bother me too much," "I cannot stop worrying," "I worry about bad things happening to me," "I feel nervous most of the time," and "I frequently feel confused."  The examiner observed mental content consisting of feelings that no one cares about him, feeling alone, depressed, lacking joy, and a lack of meaning in his life.  The Veteran denied having any suicidal ideation.  The examiner observed that the Veteran's depression and anxiety interfered with his memory and that he exhibited reasonable judgment and appeared to have some insight into his problems.  The Veteran reported that he independently manages his activities of daily living.  The Veteran endorsed numerous depression symptoms including feelings of "no one seems to care about me," "I'm afraid my life will never get better," "I feel depressed," "I feel alone," "I feel like I'm not good at anything," and "I feel like I am being punished."  The Veteran also endorsed a lack of restfulness, concentration issues, nightmares, irritability, excessive jumpiness, early morning awakening, avoidance of activities, the inability to express feelings, tension, vivid memories of prior unpleasant experiences, and panic attacks.  It was noted that the Veteran had few friends and occasional panic attacks.  At that time, the Veteran named his physician and psychiatrist as his support system, noted he had one friend who lives in Florida, and that he lived with a son and granddaughter.  He expressed an interest in playing poker, stock car races, computer games, hunting, and fishing.  

An October 2009 VA treatment record noted that the Veteran reported feeling anxious most days, but without outward panic or anxiety attacks.  However, he reported not being able to stay still, that he had been out of alprazolam for a few weeks, and that he continues to have nightmares.  The Veteran did not express suicidal or homicidal ideation, speech was normal, affect was congruent, thought process was logical and goal directed, and insight and judgment were intact.  Personal hygiene and grooming were normal.  The Veteran was noted to be anxious, teary, and confused in relation to his son being released from a mental hospital following a suicide attempt.  It was noted that the Veteran had not been taking his medication as prescribed.

At his June 2010 Board hearing the Veteran reported symptoms of panic, and that his attention span was not very good.  Additionally, the Veteran's representative discussed symptoms of depression, concentration, attention, and memory issues.  An October 2010 VA treatment record indicates that the Veteran reported continuing issues maintaining sleep, but that he felt that his medication was helping and that he was doing emotionally well.  An administered depression screening was negative; however depression NOS was listed as an active issue.  The Veteran's eye contact was good, affect appropriate, and thought process and content were normal, with fair insight and judgment.  The Veteran reported that he does get out and about and socialize by going to Hardee's and visiting with other friends; he reported getting along well with his son.  The Veteran reported that his short-term memory had been declining but it had not been problematic, and he continued to perform activities of daily living well, including fixing meals and fixing his own medicines.  The Veteran denied suicidal or homicidal ideation.

A September 2010 psychological assessment was completed by a private clinical psychologist.  The Veteran was diagnosed with generalized anxiety disorder, major depressive disorder, and dysthymic disorder.  The private psychologist noted that the Veteran's anxiety is characterized by excessive and persistent daily worry about his finances and family, and that he finds it difficult to control his worry and ruminates over situations which he has no control.  The Veteran stated "when I go to bed I worry."  The examiner observed symptoms of hypervigilance, motor tension, restlessness, fatigue, tiredness, trouble concentrating, frequent sadness, depressed mood, difficulty waking up, irritability with his family, feelings of worthlessness, excessive and inappropriate guilt, pessimism, and difficulty making decisions.  Speech was normal, there was no impairment of memory, the Veteran was neatly groomed, and the judgment and insight were satisfactory.  The Veteran demonstrated some concentration issues, and his affect was reactive.  A personality assessment was administered that was not consistent with attempts to distort the results, although a potential for persecutory thinking and a preoccupation with somatic functioning and impairment was noted.  Depression inventory testing was found to be consistent with a moderate level of anxiety and a severe level of depression.  The private psychologist noted that the Veteran reported severe problems with crying, loss of interest, changes in appetite and sleeping patterns, and moderate issues with pessimism, agitation, worthlessness, and concentration difficulty.  The private psychologist also observed that the Veteran exhibited severe problems with his ability to relax and fear of the worst happening.  The examiner observed that the Veteran's depression symptoms had been constant over the preceding two years.  The private psychologist assigned the Veteran a GAF of 40.

Another VA examination was completed in June 2011.  The examiner observed that the Veteran maintained good eye contact, he was alert and oriented to person, place and time, his mood was anxious, his affect appropriate, and his speech spontaneous, non-circumstantial, and non-tangential.  The Veteran's thought process revealed no flight of ideas or looseness of association, his thought content revealed no hallucinations or delusions, and the Veteran denied suicidal or homicidal ideation.  The examiner observed that the Veteran's cognition was intact but that his insight and judgment were poor.  The Veteran reported having a bad temper.

As for occupational and social impairment, the Veteran reported that he was unemployed, and the examiner observed that the Veteran's son and friends at Hardee's appeared to be his main social outlet.  The Veteran reported taking walks with his dog and his goat, that he has chronic anxiety, and that he is a nervous person who worries about life in general.  The Veteran endorsed both depression and anxiety.  The Veteran admitted to having passive and fluctuating suicidal ideation without intent or plan, stating that he would never try to harm himself again due to fear of "messing it up" and being left disabled.  The examiner noted relatively poor sleep.  The Veteran reported liking to fish and that he handles his own activities of daily living.  On examination, it was noted that the Veteran's response style to various testing indicated an exaggerated response style, and that as a result "meaningful conclusions" could not be made.  The examiner did not find evidence of worsening due to the Veteran's documented improvement following medication treatment and because his reports at the examination were not consistent with more severe social impairment than what was reported at his last examination.  The examiner noted that the Veteran's symptoms appeared to be mild to moderate, and that it appears that the Veteran may have had some developmental limitations prior to service, and that these are related to reduced frustration tolerance and compromised adaptive coping, which cause an increase in anxiety.  The examiner assigned the Veteran a GAF of 65, and observed diagnoses of dysthymia, anxiety, and personality disorder (diagnosed during the Veteran's military service).

In December 2012, the Veteran indicated that he believed that his prescribed medication was helpful in keeping his mood elevated and his anxiety and irritability minimized.  He denied crying spells, anger outbursts, or panic attacks.  The Veteran indicated that he gets 6 hours of broken sleep a night.  He admitted to occasional lapses in short-term memory such as forgetting names or phone numbers, but denied doing anything dangerous like leaving stove burners on and walking away, and indicated that he was able to drive and administer his own medications.  He denied plans of harming himself or others and was attending psychotherapy with non-inpatient psychiatric treatment in the preceding year.  The Veteran was observed to be cooperative, with cognition intact, good eye contact, appropriate affect, normal speech and thought process, with adequate insight and judgment.  He denied suicidal or homicidal ideation.  Diagnoses of anxiety disorder and depression were noted.  GAF was 60.

A July 2013 VA treatment record documents symptoms of racing thoughts, rumination, restlessness, distractibility, difficulty concentrating, hyper-motor activity and/or stereotype.  Several goals were set for the Veteran utilizing cognitive behavior techniques to identify and challenge anxiety provoking thoughts/beliefs and reducing or eliminating anxiety.

An October 2013 VA treatment record notes that the Veteran was in a cheerful but anxious mood and affect, with no suicidal or homicidal ideation.  It was specifically noted that he had not talked about suicide in quite a few months.  The Veteran reported that he has a lady friend, that he goes to the local senior center about twice a week, and goes to Hardee's for coffee most mornings.  The Veteran reported that he still gets down, but is able to avoid thinking about past events as much.  He stated that his son had stopped drinking and looking to him for financial assistance, and also that his granddaughter is doing well.  He reported that as long as his family is happy, he is happy.  A November 2013 VA treatment record notes a GAF of 60.  At that time, the Veteran reported that he was somewhat stressed because it was the anniversary of his wife's death.  The Veteran reported independence in activities of daily living, including driving, and reported that he was trying to stay focused on caring for his dog and getting together with some friends at a local restaurant.

A January 2014 VA treatment record indicates that the Veteran presented with anxious mood and affect, without suicidal or homicidal ideation.  He reported that things were going well with his girlfriend and that he also got along well with her daughter, who lives with her; he reported he had recently gone on an outing with them.  It was noted that the Veteran still had a lot of anxiety when it came to money but was setting limits with his son.  The Veteran reported enjoying spending time with his dog and reported several humorous stories about the dog with his social worker.  He was encouraged by the social worker to visit his daughter in Florida.  His stressors were noted to be decreased.

A March 2014 VA treatment record notes that the Veteran has occasionally had dysphoric mood and thoughts of not wanting to live, but that he is able to redirect his attention to walking his dog.  The Veteran reported that his last thought about not wanting to live occurred one week prior, but it was fleeting.  He reported 8 hours of broken sleep a day, which he found acceptable.  Short-term memory lapses were noted.  Continued independence in activities of daily living was noted.  The Veteran's manner of speech, thought process, judgment, and cognition were normal, and his affect was noted to be congruent to his mood.  Mild neurocognitive disorder, as well as major depressive disorder, and generalized anxiety disorder were noted.

A June 2014 progress note reflects that the Veteran reported feeling as if he was not doing enough and that he was letting down himself and his family.  He had stress about having enough money to pay his bills on time even though he had paid most of his bills ahead of time.  A social worker noted that the Veteran's anxiety appeared to become increasingly difficult to manage the more the Veteran spends time by himself, and that the Veteran lacked companionship and time with friends, which he had not been seeking out as much lately.  An August 2014 VA treatment record indicates that the Veteran endorsed increased anxiety symptoms in relation to his adult son's incarceration and other related family issues, including pressure being placed on him to bail out his son, and the Veteran's worry about finances related to this.  

A November 2014 VA treatment record indicates that the Veteran's adult son had moved out.  The Veteran continued to feel that his medication was helpful to keeping his mood elevated and his anxiety and irritability minimized.  The Veteran's granddaughter had moved in while she pursued cosmetology school.  The Veteran reported getting 8 to 10 hours of sleep a night.  Speech, judgment, cognition, and thought process and content were all normal.

A March 2015 VA treatment record indicates that the Veteran reported that his girlfriend had recently passed away.  He also expressed continued concern for his son's choices and legal issues.  He expressed feeling depressed and worrying when his time will be up.  He admitted to not going to Florida to visit his daughter because he gets too anxious to travel and cannot do so alone.

As an initial matter, the Board observes that the Veteran is competent to observe his thoughts, feelings, actions, and general mental health state, because they are readily observable and directly experienced by him.  Additionally, although it was observed by the 2011 VA examiner that the Veteran may be over-reporting symptoms, the Veteran's statements with regard to his mental health symptoms are not inconsistent with his VA treatment records, which document fluctuation in severity of symptoms over time based on personal circumstances, medication, and varying levels of socialization.  Therefore, the Board finds that the Veteran's lay statements with respect to his mental health symptoms are credible.  

The Board finds that the evidence of record does reflect a higher level of occupational and social impairment than what is contemplated by the Veteran's current 30 percent rating level.  This is supported by the Veteran's VA treatment records, which note varying levels of anxiety, some panic attacks, passive suicidal ideation without intent or plan, occasional deficiencies in judgment and insight, and difficulty maintaining and establishing effective work and social relationships, as demonstrated by the high level of anxiety the Veteran expresses with relation to his son and other family members, travel anxiety, sleep impairment, and consistent concern about financial matters, even when the Veteran does not have outstanding debts.  

However, while the record does reflect that the Veteran experienced suicidal thoughts and ideation at times and had difficulty in adapting to stressful circumstances, the record does not show that the Veteran experienced obsessional rituals which interfered with routine activities, speech that was intermittently illogical, obscure or irrelevant, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene.  Further, while the Veteran did have symptoms of depression and panic, they did not rise to the level of being near-continuous so that he could not function independently, appropriately, and effectively.  Indeed, the evidence shows that the Veteran was able to perform his daily activities of living.  Moreover, the record also demonstrates that the Veteran has repeatedly demonstrated the ability to pursue opportunities for socializing and was able to maintain a romantic relationship for the majority of the appeal period, which spans approximately 10 years.  Such evidence is not indicative of an inability to establish or maintain relationships, and also demonstrates that the Veteran is frequently able to overcome and address his occupational and social impairment.  Moreover, as mentioned above, the Veteran is noted to exhibit consistent independence in activities of daily living, which is not suggestive of "deficiencies in most areas."  As such, although assignment of a 70 percent rating has been considered, the Board finds that the Veteran's symptoms do not more closely approximate the criteria for a 70 percent rating.  

Additionally, as previously noted, while the Veteran has problems relating to others, he has been able to maintain some social relationships, including with family members, some friends, and a girlfriend.  Therefore, he has not shown total social impairment.  While the evidence shows that the Veteran had occasional fleeting suicide thoughts, the record also reflects that he frequently denied suicidal ideation, or endorsed suicidal thoughts without intent.  Thus, this does not rise to the level of being a persistent danger of hurting self.  Further, while the Veteran reported some problems with short-term memory loss, there is no evidence that he has memory loss of names of close relatives, own occupation, or own name.  Finally, the evidence does not show that the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, or disorientation to time or place.  As such, although assignment of a 100 percent rating has been considered, the Board finds that the Veteran's symptoms do not more closely approximate the criteria for a 100 percent rating.  

Accordingly, the Board finds that the 50 percent rating criteria most closely approximate the level of occupational and social impairment caused by the Veteran's anxiety disorder prior to September 9, 2015.  Accordingly, an award of an entitlement to a 50 percent rating, but no higher, for the Veteran's service-connected anxiety disorder is warranted here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9400 (2016).

B. From September 9, 2015 Onwards

A September 2015 VA treatment record indicates that the Veteran was hospitalized due to a suicide attempt.  The Veteran admitted to attempting to take his life by overdosing, but reported no plans to take his life since discharge.  The Veteran reported that he and his family were arguing again.  The Veteran indicated that he feels his son is trying to make him "incompetent" to get access to his income and that he was trying to take his car away from him.  Short term memory issues were noted, but the Veteran reported that he continued to be independent in his activities of daily living.

A February 2016 VA treatment record indicates that the Veteran reported feeling better and had stepped up his level of socialization by drinking coffee at Hardee's, going to the senior center, and then driving to another senior center where he gets free lunch and plays games with other seniors.  However, the Veteran reported feelings of anger following a phone call from his son.

A VA examination was conducted in February 2016.  The examiner diagnosed the Veteran with anxiety and major depressive disorder.  The Veteran reported his previous attempt to commit suicide four months earlier.  The examiner observed that there was significant overlap between the Veteran's anxiety and depression because both are affective disorders.  The examiner noted that the Veteran appeared highly functional, and noted occupational and social impairment with reduced reliability and productivity.   The Veteran reported feelings of anxiety and depression that interfere with his overall quality of life and that he experiences frequent nervousness, fatigue, difficulty sleeping, panic attacks, excessive worry and dysphoria.  The Veteran explained that he is presently residing in his home by himself; however, previously his son and granddaughter had been residing with him on and off for the past 17 years, but the Veteran stated that he had to tell them to leave the home as they were financially draining him.  The Veteran reported that Adult Protective Services intervened and helped him get assistance to resolve financial debt he incurred because of his son.  The Veteran also reported that Consumer Credit Counseling has helped him to consolidate and reduce the loans and debts that he was left with when his son had stopped paying bills without informing him.  The Veteran said that he has two daughters, who live out of the state, and that one of his daughter's children also resides nearby and he does have some limited contact with her.  The Veteran indicated that he does speak to his brother on a regular basis, and that he socializes with others from his area by going to his local senior center during the weekday, where he spends morning hours, several times per week, playing cards and pool with other senior citizens.  The Veteran denied suicidal or homicidal ideation at the present time.  The examiner noted mild memory loss, panic attacks, flattened affect, and difficulty in adapting to stressful circumstances.  Speech and thought processes were noted to be normal, but the examiner noted that he appeared anxious.  The examiner noted that the Veteran's insight and judgment appeared fair.

A July 2016 VA treatment record noted that the Veteran reported that he had "slid backwards a little" in managing his anxiety, and that he had dreams that he was trying to kill himself but had not had any suicidal or homicidal ideation.  He reported current stressors related to selling his house, and moving into an apartment, paying for bills, and not having anyone to help him move.  However, together with the Veteran, his social worker made a list of 9 people who had offered to help him, and observed that during the session, the Veteran's daughter called to check in on him, and that his son in law and granddaughter had called him earlier that day to offer him some help.  An August 2016 VA treatment record indicates that the Veteran reported that since ending Zoloft he has not had panic attacks.  He reported getting six hours of sleep a night and that while he lives alone, he still completes all activities of daily living on his own.  He reported going to the senior center every day to play pool and interacting well with others.  He reported being able to drive and go to the market without confusion, and that he walks two or three miles a day.  He denied suicidal or homicidal ideation.  

Applying the applicable legal framework to the facts of this case as described above, the Board finds that the criteria for entitlement to a 100 percent schedular rating for service-connected PTSD have not been met.  In this regard the Board notes that the 100 percent rating requires total occupational and social impairment, and the Veteran's social impairment is not total, as evidenced by his ability to socialize with friends, and routinely go to multiple senior centers to play games with other seniors, activities which he appears to significantly benefit from.  Moreover, although the Veteran does exhibit anxiety related to his son, he appears to have other positive social relationships with family members and others.  Although the Board acknowledges that the Veteran certainly exhibits social impairment, the overall evidence, as summarized above, is that his social impairment is less than total.  Additionally, the Veteran's continued ability to maintain independent in all activities of daily living and routinely socialize several hours a day is not consistent with total occupational and social impairment.  While the evidence shows that the Veteran had suicidal ideation, this was not frequent enough to rise to the level of being a persistent danger of hurting self.  Further, while the Veteran reported some problems with short-term memory loss, there is no evidence that he has memory loss of names of close relatives, own occupation, or own name.  Finally, the evidence does not show that the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Moreover, the Veteran's symptoms, including suicidal ideation with intent and plan, sleep impairment, difficulty adapting to stressful circumstances, and other symptoms are immediately contemplated by the 70 percent rating criteria.  As such, an award of entitlement to a rating in excess of 70 percent is not warranted here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).


ORDER

Entitlement to a rating of 50 percent, but not higher, is granted for service-connected anxiety disorder prior to September 9, 2015.

Entitlement to a rating in excess of 70 percent for the Veteran's service-connected anxiety disorder from September 9, 2015 onwards is denied.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran has been provided two VA examinations with regard to his asbestosis since this claim was remanded to the AOJ by the Board in August 2010.  A VA examination and an addendum were provided in June 2011 and July 2011, and another examination was provided in February 2016.  However, there appears to be some conflicting and incomplete findings in the July 2011 addendum and the February 2016 VA examination report with regard to the current severity of the Veteran's asbestosis and his Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) results.  As such, remand of this claim is required for another VA examination that clarifies the severity of the Veteran's asbestosis and his DLCO (SB) results.

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's increased rating asbestosis claim and TDIU claims are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Procure any outstanding VA treatment records relevant to the Veteran's asbestosis.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his asbestosis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's asbestosis, and its impact on his daily activities and ability to work.  All clinical testing indicated should be completed, and the examiner is advised to provide full Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) test results or explain why such a test would not be useful or valid, and complete pulmonary function tests (PFT) consistent with 38 C.F.R. § 4.96, and Diagnostic Code 6833.  In doing so, the examiner should comment on the findings of the February 2016 VA examiner with regard to DLCO as a good predictor of asbestosis and moderate airflow obstruction as compared to mild airflow obstruction previously.  Additionally, the examiner should review and interpret any DLCO test results listed with the Veteran's July 2011 PFT results and the July 2011 findings related to DLCO and obstructive airflow obstruction.  A copy of the PFT/DLCO(SB) report should also be included in the examination report.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


